Name: 2003/489/EC: Commission Decision of 25 June 2003 concerning protection measures relating to Newcastle disease in Australia (Text with EEA relevance) (notified under document number C(2003) 1948)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  international trade;  agricultural policy;  agricultural activity;  tariff policy
 Date Published: 2003-07-04

 Avis juridique important|32003D04892003/489/EC: Commission Decision of 25 June 2003 concerning protection measures relating to Newcastle disease in Australia (Text with EEA relevance) (notified under document number C(2003) 1948) Official Journal L 167 , 04/07/2003 P. 0037 - 0041Commission Decisionof 25 June 2003concerning protection measures relating to Newcastle disease in Australia(notified under document number C(2003) 1948)(Text with EEA relevance)(2003/489/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(1) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(2), as last amended by Directive 96/43/EC(3), and in particular Article 18(1) thereof,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade and imports from third countries of fresh poultrymeat(4), as last amended by Directive 1999/89/EC(5), and in particular Article 11(1), Article 12(2), Article 14(1) and Article 14a thereof,Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption(6), as amended by Commission Regulation (EC) No 808/2003(7), and in particular Articles 28 and 29 thereof,Whereas:(1) Due to outbreaks of Newcastle disease in the States of Victoria and New South Wales, the Commission adopted Decision 2002/537/EC(8), as amended by Decision 2002/942/EC(9).(2) That Decision prohibited the importation of live poultry and hatching eggs, live ratites and hatching eggs, fresh meat of poultry, ratites, wild and farmed feathered game, poultrymeat products and meat preparations consisting of or containing meat from the abovementioned species from Australia with certain derogations until 1 May 2003.(3) No further cases of Newcastle disease have been reported and the Australian authorities have provided epidemiological information.(4) However, as Decision 2002/537/EC has expired, and until the information provided by the Australian authorities has been fully assessed, it is necessary to continue a general suspension, subject to specific derogations, on the importation from the territory of Australia of live poultry and hatching eggs thereof, live ratites and hatching eggs thereof, fresh meat of poultry, ratites, farmed and wild feathered game, poultrymeat products and meat preparations consisting of or containing meat of the abovementioned species.(5) Commission Decision 97/222/EC(10), as last amended by Decision 2002/464/EC(11), lays down the list of third countries from which Member States may authorise the importation of meat products and establishes treatment regimes in order to lower the risk of disease transmission via such products. The treatment to be applied to the product depends on the health status of the country of origin in relation to the species the meat is obtained from; it is appropriate to require such treatment for poultrymeat products originating in Australia.(6) Regulation (EC) No 1774/2002 is applicable to imports of raw material for the manufacture of animal feedingstuffs and for channelled imports of raw material for the manufacture of pharmaceutical or technical products. However, the implementation provisions provided for in Article 29 of this regulation have not yet been adopted; in the meantime, as provided for in paragraph 7 of the said Article, the provisions of Directive 97/78/EC on control conditions shall apply and the national certificates remain applicable.(7) The national certificates for the importation of the abovementioned raw materials not intended for human consumption should conform with Chapter 10 of Annex I to Council Directive 92/118/EEC(12), as amended by Commission Decision 2003/42/EC(13).(8) The provisions of this Decision shall be reviewed in the light of the information received from the Australian authorities.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Member States shall prohibit the importation from the territory of Australia of live poultry and hatching eggs, live ratites and hatching eggs, fresh meat of poultry, ratites, farmed and wild feathered game, poultrymeat products and meat preparations consisting of or containing meat of the abovementioned species except for raw material fulfilling the certification requirements in accordance with national models of certificates complying with the requirements formerly included in Chapter 10 of Annex I to Directive 92/118/EEC.Article 2By derogation from Article 1 fresh ratite meat shall be authorised for import under the requirements set out in the animal health certificate in the Annex to this Decision.Article 3By derogation from Article 1 Member States shall authorise the importation of poultrymeat products when the poultrymeat contained in the meat product has undergone a specific treatment referred to under B, C or D in part IV of the Annex to Decision 97/222/EC.Article 4The Member States shall amend the measures they apply to trade so as to make them comply with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 5This Decision shall apply from 7 July 2003.Article 6This Decision shall apply until 1 January 2004.Article 7This Decision is addressed to the Member States.Done at Brussels, 25 June 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 31.1.1998, p. 9.(2) OJ L 268, 24.9.1991, p. 56.(3) OJ L 162, 1.7.1996, p. 1.(4) OJ L 268, 24.9.1991, p. 35.(5) OJ L 300, 23.11.1999, p. 17.(6) OJ L 273, 10.10.2002, p. 1.(7) OJ L 117, 13.5.2003, p. 1.(8) OJ L 173, 3.7.2002, p. 33.(9) OJ L 325, 30.11.2002, p. 49.(10) OJ L 98, 4.4.1997, p. 39.(11) OJ L 161, 19.6.2002, p. 16.(12) OJ L 62, 15.3.1993, p. 49.(13) OJ L 13, 18.1.2003, p. 24.ANNEX>PIC FILE= "L_2003167EN.003902.TIF">>PIC FILE= "L_2003167EN.004001.TIF">>PIC FILE= "L_2003167EN.004101.TIF">